Rosenberger, J.
(dissenting). In 1992, defendant and two other individuals were indicted on a charge of kidnapping in the first degree. A June 1993 trial resulted in defendant’s conviction, and on July 21, 1993, defendant was sentenced to an indeterminate sentence of 15 years to life, a sentence he began serving while appealing the conviction. In a unanimous decision, dated December 8, 1998, this Court reversed the judgment of conviction on the grounds that the prosecution had improperly introduced previously suppressed testimony and physical evidence at trial (see People v Jian Jing Huang, 248 AD2d 73, 77, lv denied 93 NY2d 875). The case was remanded for a new trial, and the defense and prosecution entered into plea negotiations.
Of crucial importance to defendant, an immigrant from China, was that a guilty plea , not result in or in any way increase the likelihood of his being deported to China, where he feared he would be subject to arrest, torture or even death as a result of his defection to the United States, his conversion to Christianity, and his political beliefs. Accordingly, defendant insisted that he would not plead guilty if (a) an Immigration *97and Naturalization Service (INS) immigration detainer had already been lodged against him; (b) the circumstances of his plea would result in a detainer being lodged against him; or (c) if a plea would result in his being released to the custody of the INS. These conditions led the prosecution and defense counsel to an agreement that would permit defendant to plead guilty to second degree kidnapping, receive a sentence equivalent to the time already served, and be immediately released into the community the day he entered his plea. This agreement was based on there being no INS detainer lodged against defendant when he entered his plea and the prosecution’s agreement that it would make no efforts to have the INS place a detainer on defendant prior to his release. The prosecution confirmed to defense counsel that, as far as it knew, no INS detainer was pending against defendant.
On October 21, 1999, defense counsel presented the proposed plea agreement to defendant. Based on the representations of his counsel that there was no INS detainer pending against him, and in conformance with the plea agreement, defendant entered a guilty plea to a charge of second degree kidnapping on October 21, 1999. Immediately after accepting his plea, Supreme Court announced, in conformance with the plea agreement, that defendant’s sentence would be 2 to 6 years and that, because the sentence was less than the time defendant had already served, he would be released that day.
Within an hour of defendant’s entry of his plea and the court’s pronouncement of sentence, while his release papers were being processed, it was discovered that, contrary to defense counsel’s assurances, the INS had lodged a detainer against defendant, about four months earlier, on June 29, 1999. Defense counsel immediately returned to court and orally moved to withdraw defendant’s plea and restore the indictment. Supreme Court stayed execution of the sentence and suspended entry of judgment to give defendant time to file a written motion and the prosecution time to respond.
Defendant moved to withdraw his plea and reinstate the indictment pursuant to CPL 220.60 (3) or, in the alternative, to vacate his plea pursuant to CPL 440.10. In ruling on the motions, Supreme Court specifically found that the existence of an INS detainer was
“a matter of critical importance to the defendant, not one that was neglected or overlooked by the parties * * * [Defendant actively sought advice on *98whether or not he would be turned over for deportation immediately or if he would be released and able to make his application for asylum on the outside, with the benefit of friends and family helping him. The defendant was induced wrongfully by counsel into relying upon a representation that there was no hold [detainer] * * * And * * * that it was material misinformation * * * that had he known the true situation and had it not been affirmatively misr¿presented to him, he would not have entered into the plea.”
Stating that it could not “be a party to continuing * * * the bargain that rested upon a fraud,” Supreme Court rejected the prosecution’s contentions that defendant’s CPL 220.60 motion was too late because it was made after sentence was “imposed” and his CPL 440.10 motion was too early because it was made before judgment had been entered. The court granted both of defendant’s alternative motions. This appeal by the People followed.
CPL 220.60 (3) provides that “the court in its discretion may permit a defendant who has entered a plea of guilty * * * to withdraw such plea, and in such event the entire indictment, as it existed at the time of such plea, is restored” (emphasis added). Thus, the decision whether to permit a defendant to withdraw a guilty plea rests solely within the court’s discretion (see CPL 220.60 [3]; People v Walker, 266 AD2d 727, lv denied 96 NY2d 909; People v Cance, 155 AD2d 764, 764-765; People v Kelsch, 96 AD2d 677).
Allowing a defendant to withdraw a plea in the face of evidence that it was induced by mistake or fraud is plainly within the court’s discretion (see People v Cance, supra, 155 AD2d at 764-765; People v Randolph, 78 AD2d 566; People v Robertson, 255 AD2d 968, lv denied 92 NY2d 1053). Supreme Court’s findings, supported by the record, that defendant was misled into believing that no INS detainer was pending against him and that such representation was of such crucial importance that he would not have entered into the plea agreement if he had known the truth are not challenged by the prosecution. The erroneous representation, affirmatively made to defendant by defense counsel, was of such significance that it precluded defendant’s plea from being voluntary and knowing, two prerequisites for a constitutionally valid plea (North Carolina *99v Alford, 400 US 25, 31; People v Ford, 86 NY2d 397, 403).* Permitting withdrawal of a plea in such circumstances is clearly well within the trial court’s discretion. The prosecution does not argue otherwise.
Instead, the prosecution argues that defendant’s motion was untimely since it was made after the court pronounced sentence. CPL 220.60 (3) provides in relevant part that a court may permit a defendant to withdraw his plea “[a]t any time before the imposition of sentence * * *.” (emphasis added). According to the prosecution, sentence is “imposed” when the trial judge pronounces it in open court, which, in this case, occurred on the morning of October 21, 1999, directly after defendant entered his guilty plea. Defendant counters that sentence is not “imposed,” at least for CPL 220.60 purposes, until it has been entered by the clerk of the court. This dispute arises because the normal chronology of events, which includes a period of time between entry of a plea and pronouncement of sentence, during which most CPL 220.60 motions are made, was compressed in this case, with the plea and pronouncement of sentence occurring virtually simultaneously.
The term “imposition of sentence” is not defined anywhere in the Criminal Procedure Law. Neither of the parties has cited any case construing the phrase, nor has the Court found any controlling authority. However, certain principles of statutory construction guide our determination that Supreme Court correctly ruled that the phrase “before the imposition of sentence” in CPL 220.60 (3) should be construed to include the period from entry of a plea until judgment — which consists of the conviction (by verdict or plea) and the sentence (CPL 1.20 [15]) — is entered in the court records by the clerk of the court.
First, adopting this construction permits CPL 220.60 to be harmonized with CPL 440.10, which provides a procedural vehicle for vacating a plea after entry of judgment {see Matter of *100Dutchess County Dept. of Social Servs. v Day, 96 NY2d 149, 153). Second, such interpretation avoids the creation of what the trial court characterized as a procedural time gap during which there would be no mechanism for voiding improperly obtained pleas in unusual cases, such as this one. While such a gap is likely to occur only in peculiar circumstances, and thus ensnare few defendants, this case is evidence enough that such circumstances can and will arise. The rule should not be construed in such a way as to deny the right to withdraw a plea to those few defendants who, for reasons that may have nothing to do with them, might find themselves in the procedural limbo that would result if the prosecution’s interpretation were given effect. Absent evidence that the Legislature intended otherwise, we believe the statute should be interpreted to avoid such a procedural gap (see e.g. Matter of Home Off. Reference Lab. v Axelrod, 127 Misc 2d 444, 446 [statutes should not be construed in such a way as conflicts with common sense and reason]). Based on this interpretation, defendant’s CPL 220.60 (3) motion was timely made, and, as previously discussed, well within the trial court’s discretion to grant.
The trial court’s grant of defendant’s alternativé motion to vacate the plea under CPL 440.10 (1), however, was erroneous. That provision permits a court to vacate a judgment based upon specified grounds, including the ground that it was “obtained in violation of a right of the defendant under the constitution of this state or of the United States” (CPL 440.10 [1] [h]). However, by its terms, CPL 440.10 (1) applies only after judgment has been entered, which the parties agree has not yet occurred.
For the foregoing reasons, the Supreme Court’s order should be affirmed to the extent it granted defendant’s CPL 220.60 motion to withdraw his plea.
Tom, J.P., and Sullivan, J., concur with Rubin, J.; Rosenberger and Ellerin, JJ., dissent in a separate opinion by Rosenberger, J.
Order, Supreme Court, New York County, entered on or about February 23, 2000, reversed, on the law, and defendant’s motion to withdraw his plea or, in the alternative, to vacate a judgment rendered upon that plea denied.

 The majority’s assertion that, “while defendant has established a misrepresentation * * * he has failed to show that it is material to the interposition of his guilty plea,” ignores the trial court’s finding that accurate information as to defendant’s immigration status was central to his willingness to enter a plea. Whether the majority views the misinformation provided to defendant as material is wholly irrelevant to whether defendant’s plea was knowing and voluntary — which it plainly was not given the erroneous information upon which it was based.
The majority’s additional assertion that “defendant stops far short of contending that * * * he would have been able to establish his innocence at trial,” turns the presumption of innocence and applicable burdens of proof on their heads.